Decrees affirmed. This is an appeal from a decree of the Probate Court for Hampden County allowing the will of Martin Slusarz. The judge filed a report of the material facts found by him. G. L. (Ter. Ed.) e. 215, § 11. The appellant filed a motion to amend the report, which was denied, and the appellant again appealed. The evidence is not reported, and there is nothing in the report of material facts to impair the findings. The judge was not required to grant any part of the motion to amend his report.